Appellate Case: 22-7006     Document: 010110722245       Date Filed: 08/09/2022      Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 9, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                              No. 22-7006
  v.                                               (D.C. No. 6:09-CR-00036-RAW-2)
                                                              (E.D. Okla.)
  DEANDRE LARON WASHINGTON,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.**
                   _________________________________

       Deandre Laron Washington, a federal inmate appearing pro se, appeals from

 the district court’s denial of his “Motion for Reconsideration of Court[’]s Order

 denying Petitioner[’]s Motion for Compassionate release upon an appropriate

 Showing of Cause.” Exercising jurisdiction under 28 U.S.C. § 1291, we dismiss this

 appeal as untimely.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-7006    Document: 010110722245        Date Filed: 08/09/2022    Page: 2



       In 2010, Mr. Washington was convicted of tampering with a witness in

 violation of 18 U.S.C. § 1512(a)(1)(A) and (2). He was sentenced to 360 months’

 imprisonment. In 2011, this court affirmed his conviction. United States v.

 Washington, 653 F.3d 1251, 1271 (10th Cir. 2011). On June 15, 2021, Mr.

 Washington filed a motion for compassionate release pursuant to 18 U.S.C.

 § 3582(c)(1)(A)(i). On October 7, 2021, the district court denied this motion, finding

 no extraordinary and compelling reasons to warrant compassionate release. Mr.

 Washington did not appeal that order.

       On January 18, 2022, Mr. Washington filed a “Motion for Reconsideration of

 Court[’]s Order denying Petitioner[’]s Motion for Compassionate release upon an

 appropriate Showing of Cause.” On January 20, 2022, the district court denied his

 motion as untimely, correctly recognizing that a motion for reconsideration must be

 filed within the time to file a notice of appeal, which is 14 days. United States v.

 Warren, 22 F.4th 917, 926 (10th Cir. 2022).

       On February 13, 2022, Mr. Washington signed his notice of appeal from the

 district court’s denial of his motion for reconsideration. The letter did not contain

 any certification under Federal Rule of Appellate Procedure 4(c)(1). The envelope is

 stamped with a postage date of February 15, 2022, and the notice of appeal was filed

 in the district court on February 22, 2022.

       Federal Rule of Appellate Procedure 4(b)(1)(A)(i) states that in a criminal case

 “a defendant’s notice of appeal must be filed in the district court within 14 days after

 the later of the entry of either the judgment or the order being appealed.” When the

                                               2
Appellate Case: 22-7006    Document: 010110722245         Date Filed: 08/09/2022    Page: 3



 government properly raises a violation of Rule 4(b)(1)(A), this court is required to

 dismiss the appeal. United States v. Garduno, 506 F.3d 1287, 1291–92 (10th Cir.

 2007). The notice of appeal is untimely, as the last day to file a notice of appeal was

 February 3, 2022. The government properly raised this issue in its response brief.

 See Aplee. Br. at 11–13. Moreover, Mr. Washington did not seek an extension to file

 his notice of appeal under Federal Rule of Appellate Procedure 4(b)(4). The “prison

 mailbox rule” set out in Federal Rule of Appellate Procedure 4(c)(1) also does not

 justify his untimeliness, as the signature date and postage date are both after the 14-

 day deadline.

       For the foregoing reasons, we DENY the motion to proceed IFP and DISMISS

 the appeal.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            3